Citation Nr: 1717345	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  16-45 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a myocardial infarction, to include as a result of exposure to herbicides.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, to include as a result of exposure to herbicides.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities, to include as a result of exposure to herbicides.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a sinus disorder.
6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.

7.  Entitlement to service connection for glaucoma, to include as secondary to diabetes mellitus.

8.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.
 

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Chicago, Illinois.

In October 2009, the RO denied service connection for diabetes mellitus, hypertension, heart attack, bilateral peripheral neuropathy of the upper and lower extremities, sinus/allergy, and tinnitus.  The RO also continued a noncompensable disability rating for the service-connected bilateral hearing loss.  The Veteran did not appeal this decision.
Subsequently, in August 2010, the agency of original jurisdiction (AOJ) informed the Veteran that it would readjudicate his claim in accordance with the Nehmer line of cases as the Veteran was potentially exposed to herbicides in the Republic of Vietnam and his asserted claims were related to a disability that has been added to the presumptive disability list.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

In November 2010, the AOJ denied the claim of entitlement to service connection for heart attack for the purpose of retroactive benefits.  The Veteran did not appeal this decision. 

In December 2012, the Veteran requested that his claims regarding diabetes mellitus, hypertension, a heart disorder, peripheral neuropathy of the bilateral upper and lower extremities, a sinus disorder, and hearing loss be reopened.  The requested issues, in addition to service connection for tinnitus, continued to be denied by rating action dated in July 2013.  The Veteran timely submitted a notice of disagreement and perfected a substantive appeal.

The Board notes that the Veteran presently seeks to reopen the previously denied claims of service connection for a sinus disorder, residuals of a myocardial infarction, diabetes mellitus, bilateral peripheral neuropathy of the upper and lower extremities, hypertension, and tinnitus, last denied in October 2009 and November 2010.  The Veteran did not appeal those decisions, and in order for VA to review the merits of the claims, the Veteran must submit new and material evidence.  The  Board is required to address this aspect of each issue despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues are as captioned above.

This matter also arises from a January 2016 rating decision that denied service connection for glaucoma, to include as secondary to diabetes mellitus.  The Veteran timely filed a notice of disagreement and perfected a substantive appeal.
The Board also notes that the Veteran has submitted additional evidence in support of his claim following the issuance of the most recent August 2016 and January 2017 Statements of the Case.  The Veteran's representative has waived AOJ review of such additional evidence. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam, and he is not shown by competent and probative evidence to have been exposed to herbicides in Thailand or otherwise in service.

2.  By rating action dated in November 2010, the RO denied service connection for residuals of a myocardial infarction, to include as a result of exposure to herbicides; the Veteran did not appeal this decision and new and material evidence was not received within the applicable appeal period.

3.  Evidence received since the November 2010 rating decision does not relate to unestablished facts necessary to substantiate the claim of service connection for residuals of a myocardial infarction, to include as a result of exposure to herbicides, and does not raise a reasonable possibility of substantiating the claim.

4.  By rating action dated in October 2009, the RO denied service connection for diabetes mellitus, hypertension, bilateral peripheral neuropathy of the upper and lower extremities, sinus/allergy, and tinnitus; the Veteran did not appeal this decision and new and material evidence was not received within the applicable appeal period.

5.  Evidence received since the October 2009 rating decision does not relate to unestablished facts necessary to substantiate the claims of service connection for diabetes mellitus, hypertension, bilateral peripheral neuropathy of the upper and lower extremities, a sinus disorder, and tinnitus, and does not raise a reasonable possibility of substantiating the claims.

6.  Glaucoma did not have its clinical onset in service and is not otherwise related to active duty or a service-connected disability.

7.  During the entire period on appeal, audiometric examinations of record show at worst Level I hearing impairment in one ear and Level V hearing impairment in the other ear.


CONCLUSIONS OF LAW

1.  The unappealed November 2010 rating decision that denied service connection for residuals of a myocardial infarction, to include as a result of exposure to herbicides is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence not having been received, the claim of entitlement to service connection for residuals of a myocardial infarction, to include as a result of exposure to herbicides is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2016).

3.  The unappealed October 2009 rating decision that denied service connection for diabetes mellitus, hypertension, bilateral peripheral neuropathy of the upper and lower extremities, sinus/allergy, and tinnitus is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

4.  New and material evidence not having been received, the claim of entitlement to service connection for diabetes mellitus, hypertension, bilateral peripheral neuropathy of the upper and lower extremities, a sinus disorder, and tinnitus is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  Glaucoma was not incurred or aggravated in service and is not proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

6.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.85, 4.86, Tables VI, VIa, VII, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in June 2013 and March 2014 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  The Veteran was also notified of what evidence and information was necessary to reopen the previously denied claim and to establish entitlement to the underlying claim for the benefits sought on appeal, although such information is not required.  See Kent v. Nicholson, 20 Vet App 1   (2006); see also VAOPGCPREC 6-2014 (Nov. 21, 2014).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated with regard to the issue involving an increase disability rating.   With regard to the requests to reopen previously denied claims, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  As will be discussed below in detail, the Veteran has not submitted new and material evidence sufficient to reopen his previously denied claims.  Therefore, the Board finds that additional medical examination(s) is not necessary.  

With regard to the issue of service connection for glaucoma, the Board acknowledges that, to date, the Veteran has not been afforded a VA Compensation and Pension examination.  In determining whether the duty to assist requires that a VA examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4). 

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
In this case, no examination is necessary in order to adjudicate the Veteran's claim of entitlement to service connection for glaucoma.  Specifically, there is no credible evidence of an incident of glaucoma in service.  Further, the Veteran has asserted a potential relationship to his diabetes, for which service connection has not been established.  As such, no examination is required.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled, and no further action is necessary under the mandates of the VCAA. 

Reopening Previously Denied Claims

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, cardiovascular-renal disease, diabetes mellitus, and certain organic diseases of the nervous system, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases). In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

A Veteran who served in the Republic of Vietnam during the Vietnam era (January 
1962 to May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Where a Veteran was exposed to an herbicide agent during service in the Republic of Vietnam, certain diseases, to include ischemic heart disease, Type 2 diabetes mellitus, and early-onset peripheral neuropathy shall be service connected, even though there is no record of such disease during service.  38 C.F.R. § 3.309 (e) (2016).  In order to establish service connection by presumption, based on herbicide exposure, such disease (except early-onset peripheral neuropathy) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307 (a)(6)(ii) (2016).  Early-onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent in service in order to qualify for presumptive service connection.  See 38 C.F.R. § 3.307 (a)(6)(ii) (2016).

Additionally, 38 C.F.R. § 3.307 (a)(6)(iv) extends the presumption to Veterans who served between April 1, 1968, and August 31,1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period.  Moreover, 38 C.F.R. § 3.307 (a)(6)(v) extends the presumption to Veterans who served in the Air Force or Air Force Reserve under circumstances in which the individual regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent.  In some limited instances, herbicide exposure in Thailand is recognized.  See M21-1 Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C.10.r.
With regard to exposure to herbicides outside of Vietnam, VA's Adjudication 
Procedures Manual, M21, states that if a Veteran served with the Air Force at several Royal Thai Air Force Bases (RTAFBs), including Udorn, during the Vietnam Era and was stationed near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure should be conceded.  M21, IV.ii.2.C.10.q.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In this case, by rating action dated in October 2009, the RO denied service connection for diabetes mellitus, hypertension, a heart disorder, bilateral peripheral neuropathy of the upper and lower extremities, sinus/allergy, and tinnitus.  The Veteran did not appeal this decision and new and material evidence was not received within one year of this decision.  Thus, the October 2009 decision became final.  See 38 U.S.C.A. § 7105 (d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.
Subsequently, as indicated above, in August 2010, the AOJ informed the Veteran that it would readjudicate his claim of service connection for a heart disorder in accordance with the Nehmer line of cases.  See Nehmer I,II, and III.  In November 2010, the AOJ again denied the claim of service connection for heart attack for the purpose of retroactive benefits.  The Veteran did not appeal this decision and new and material evidence was not received within the applicable appeal period.

Because the Veteran did not submit a notice of disagreement with the respective October 2009 and November 2010 rating decisions, each determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.302 (2016).  

However, if new and material evidence is presented or secured with respect to each claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Diabetes Mellitus, Myocardial Infarction, and Peripheral Neuropathy 

The Veteran asserts that he has developed diabetes mellitus, residuals of a myocardial infarction, and peripheral neuropathy of the upper and lower extremities as a result of his period of active service.  Specifically, he has asserted that his service in Thailand during the Vietnam War resulted in his being exposed to certain herbicides that ultimately caused the manifestation of the diabetes mellitus, myocardial infarction, and peripheral neuropathy.  He has not asserted that any of these disabilities was first manifested directly during active.  Accordingly, review of his service treatment records is negative for any findings suggestive of diabetes mellitus, myocardial infarction, or peripheral neuropathy.  As such, his claim for service connection hinges on whether he was exposed to herbicides during his period of active service in Thailand.

At the time of the October 2009 rating decision, the evidence of record included the Veteran's service treatment records, which had shown treatment for anxiety related chest pain.  The remaining service treatment records were negative of symptoms associated with diabetes mellitus, myocardial infarction, or peripheral neuropathy.  

Also of record was a VA heart examination report dated in September 2009 wherein the Veteran had reported a history of myocardial infarction in 1987, with angioplasty, but no bypass.  The Veteran had denied chest pain, dizziness, syncope, congestive heart failure, or acute rheumatic disease.  He reported intermittent heart burn related to a hiatal hernia.  The examiner concluded that the Veteran had a history of myocardial infarction, status post angioplasty with no chest pains.  The examiner added that because the Veteran denied chest pains, and that he attributed heart burn to a hiatal hernia, an opinion regarding his heart condition could not be provided without resorting to mere speculation.

Service connection for diabetes mellitus, myocardial infarction, and peripheral neuropathy was denied in October 2009, as there was no basis presented showing any association between the current disabilities  and service, to include the reported in-service chest pain.  It was also not shown that the Veteran had qualifying service so as to consider entitlement under the presumption afforded those with exposure to an herbicide under 38 C.F.R. § 3.309. 

In November 2010, the RO again adjudication the issue of service connection for a myocardial infarction, concluding that the Veteran had not had service in the Republic of Vietnam, and that there was no additional evidence that the myocardial infarction was directly related to active service.

Evidence added to the record since the October 2009 and November 2010 rating decisions includes VA outpatient treatment records dated from 1997 to 2017 in which the Veteran continues to be diagnosed with diabetes mellitus, residuals of myocardial infarction, and bilateral upper and lower peripheral neuropathy.  There is no indication made in any of the records that the diagnosed disorders are related to active service.

The additional evidence also includes a VA Formal Finding dated in November 2015 concluding that there is not enough evidence of record to concede exposure to Agent Orange herbicide while stationed in Thailand.  

Additionally, correspondence from the Department of the Air Force, received in March 2016, indicates that, other than 1964 tests on the Pranburi Military Reservation, there were no records of tactical herbicide storage or use in Thailand.  Nevertheless, although the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, if a Veteran's MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  The Air Force specialties were identified as security policeman and security patrol dog handler, as well as members of the security police squadron.  Otherwise, if there is credible evidence that the Veteran was near the air base perimeter, such as shown by evidence of daily work duties or performance evaluation reports, exposure may be conceded.
Service personnel records demonstrate that the Veteran was stationed in Korat, Thailand, from November of 1966 to March of 1970.  However, his MOS was as a Fixed Cryptographic Equipment Repairman which was not one of the specialties identified as having regular contact with the base perimeter.  As a result, the additional evidence determined that the Veteran's MOS or unit did not work in or around the base perimeter, and herbicide exposure was not conceded.

The additional evidence also included numerous treatises regarding potential exposure to herbicides in the Thailand, to include excerpts from Department of the Air Force, Project QHECO, Southeast Asia Report: Base Defense in Thailand; Department of the Army, Headquarters, Field Manual Tactical Deployment of Herbicides; Department of the Army Supply Bulletin, Herbicides, Pest Control, and Disinfectants; May 2010 Compensation and Pension Service Bulletin; a redacted copy of a Department of Defense, Armed Forces Pest Management Board Memorandum; and photographs of Korat Air Force Base.  While this additional evidence discussed herbicide use in Thailand, none of this evidence established that the Veteran was exposed to herbicides during his period of active service. 

In light of the foregoing, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus, residuals of myocardial infarction, or peripheral neuropathy of the bilateral upper and lower extremities.  The additional service personnel records added to the record following the last final rating decisions, while new in that they were not previously of record, are not material as they do not bears directly and substantially upon the specific matter under consideration for which service connection may be awarded - whether the Veteran had exposure to herbicides in service.

Moreover, as to the additional VA outpatient treatment records added to the record following the last final rating decisions, the treatment records merely show continued post-service treatment for symptoms associated with the asserted disorders.  Additional evidence that consists of records of post-service treatment that do not indicate that a condition is service-connected is not new and material.  See Cox v. Brown, 5 Vet. App. 95, 99 (1993). 
With regard to any assertions of the Veteran, while presumed to be true, see Justus, they do not tend to show that the Veteran's diabetes mellitus, myocardial infarction, and peripheral neuropathy are the result of his period of active service.  The Veteran's assertions are generally duplicative of previous statements which were previously considered by the RO and, while new, they are not material. 

In sum, the Veteran has not presented any new evidence which bears directly and substantially upon the specific matter under consideration for which service connection for diabetes mellitus, residuals of myocardial infarction, and bilateral upper and lower extremity peripheral neuropathy may be granted.  The newly submitted evidence is merely cumulative of previously submitted evidence and is not so significant that it must be addressed in order to fairly decide the merits of the claim.  Accordingly, the previously denied claims of service connection for diabetes mellitus, residuals of myocardial infarction, and bilateral upper and lower extremity peripheral neuropathy may not be reopened, and the claims must be denied.

Hypertension

The Veteran asserts that he has developed hypertension that is manifested as a result of his period of active service.  Specifically, he contends that the hypertension is manifested secondary to his diabetes mellitus.  

At the time of the October 2009 rating decision, the evidence of record included the Veteran's service treatment records, which were negative of symptoms associated with hypertension.

Also of record was a VA heart examination report dated in September 2009 that had shown a history of myocardial infarction, status post angioplasty with no chest pains.  There was no indication that the Veteran had manifested a diagnosis hypertension that was the result of active service.

Service connection for hypertension was denied in October 2009, as there was no basis presented showing any associated between the asserted hypertension and service.  It was also determined that as service connected had not been established for diabetes mellitus, service connection on a secondary basis was not possible.

Evidence added to the record since the October 2009 rating decision includes VA outpatient treatment records dated from 1997 to 2017 in which the Veteran continues to be treated intermittently for symptoms associated with hypertension.
There is no indication made that hypertension is related to active service.

In light of the foregoing, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension.  The additional VA outpatient treatment records added to the record following the last final rating decision merely show continued post-service treatment for hypertensions.  Additional evidence that consists of records of post-service treatment that do not indicate that a condition is service-connected, is not new and material.  See Cox, 5 Vet. App. at  99.

With regard to any assertions of the Veteran, while presumed to be true, see Justus, they do not tend to show that the Veteran's hypertension is the result of his period of active service.  The Veteran's assertions are generally duplicative of previous statements which were previously considered by the RO and, while new, they are not material. 

In sum, the Veteran has not presented any new evidence which bears directly and substantially upon the specific matter under consideration for which service connection for hypertension may be granted.  The newly submitted evidence is merely cumulative of previously submitted evidence and is not so significant that it must be addressed in order to fairly decide the merits of the claim.  Accordingly, the previously denied claim of service connection for hypertension may not be reopened, and the claim must be denied.

Sinus Disorder

The Veteran asserts that he has developed a sinus disorder that is manifested as a result of his period of active service.
At the time of the October 2009 rating decision, the evidence of record included the Veteran's service treatment records, which were negative of symptoms associated with a sinus disorder.

Service connection for a sinus disorder was denied in October 2009, as there was no basis presented showing any associated between the asserted sinus disorder and service.

Evidence added to the record since the October 2009 rating decision includes VA outpatient treatment records dated from 1997 to 2017 in which the Veteran continues to be treated intermittently for symptoms associated with a sinus disorder.
There is no indication made that a sinus disorder is related to active service.

In light of the foregoing, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for a sinus disorder.  The additional VA outpatient treatment records added to the record following the last final rating decision merely show continued post-service treatment for sinus symptoms.  Additional evidence that consists of records of post-service treatment that do not indicate that a condition is service-connected, is not new and material.  See Cox, 5 Vet. App. at  99.

With regard to any assertions of the Veteran, while presumed to be true, see Justus, they do not tend to show that the Veteran's sinus disorder is the result of his period of active service.  The Veteran's assertions are generally duplicative of previous statements which were previously considered by the RO and, while new, they are not material. 

In sum, the Veteran has not presented any new evidence which bears directly and substantially upon the specific matter under consideration for which service connection for a sinus disorder may be granted.  The newly submitted evidence is merely cumulative of previously submitted evidence and is not so significant that it must be addressed in order to fairly decide the merits of the claim.  Accordingly, the previously denied claim of service connection for a sinus disorder may not be reopened, and the claim must be denied.
Tinnitus

The Veteran asserts that he has developed tinnitus that is manifested as a result of his period of active service.  

At the time of the October 2009 rating decision, the evidence of record included the Veteran's service treatment records, which were negative of tinnitus.  A VA audio examination report dated in September 2009 had shown that the Veteran had not reported tinnitus.

Service connection for tinnitus was denied in October 2009, as there was no evidence of a current disability, nor that any asserted disability was related to active service.

Evidence added to the record since the October 2009 rating decision includes a VA examination report dated in June 2013 that shows the Veteran denied having any tinnitus.

In light of the foregoing, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for tinnitus.  The additional VA examination report addresses tinnitus, but does not establish that there is a current disability related to active service.  The additional evidence has not shown that the Veteran has tinnitus, and without evidence of such there can be no valid claim of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In sum, the Veteran has not presented any new evidence which bears directly and substantially upon the specific matter under consideration for which service connection for tinnitus may be granted.  The newly submitted evidence is merely cumulative of previously submitted evidence and is not so significant that it must be addressed in order to fairly decide the merits of the claim.  Accordingly, the previously denied claim of service connection for tinnitus may not be reopened, and the claim must be denied.

Service Connection for Glaucoma

The Veteran seeks service connection for glaucoma as a result of his period of active service, to specifically include as secondary to his diabetes mellitus. 

The Veteran's service treatment records are negative of symptoms associated with glaucoma.

Following service, VA outpatient treatment records beginning in October 1997 show treatment for glaucoma.  There is no indication in the records that the glaucoma was first manifested during the Veteran's period of active service.

A VA Eye Examination report dated in December 2015 shows that the Veteran was diagnosed with ocular hypertension, cataracts, and mild glaucoma of the right eye.  The examiner concluded that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that the Veteran was diagnosed with ocular hypertension in 1988, and diabetes in 2002, and that the ocular hypertension diagnosis preceded the diabetes diagnosis by 14 years.  The examiner added that as the Veteran was not service-connected for diabetes, an opinion could not be provided as to whether the glaucoma was aggravated by the diabetes.  

The Board finds probative the December 2015 opinion of the VA examiner as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.

The medical evidence of record confirms that the Veteran currently has glaucoma.  Therefore, the next question with respect to general direct service connection is whether the Veteran incurred or aggravated an injury or disease during service.  Unfortunately, service treatment records are silent as to the manifestation of glaucoma during active service.  It is not until many years following active service that glaucoma is shown.
 
Additionally, service connection for diabetes mellitus has not been established.  As such, any suggestion that the current glaucoma is secondary to diabetes mellitus is moot as diabetes mellitus is not a service-connected disability.  

The Board recognizes the competent assertions of the Veteran.  Lay evidence is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331,1336 (Fed. Cir. 2006); Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d. at 1313.  The lay evidence is certainly competent as to the events and symptoms of which there was personal knowledge; and in this regard the Board finds these accounts credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, with regard to direct service connection through chronicity, no chronic disease is shown during service, and it is not until 1997 that the medical evidence shows treatment for glaucoma.

Given the medical evidence against the claim, for the Board to conclude that the Veteran's glaucoma was incurred during service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2016); Obert v. Brown, 5 Vet. App. 30, 33  (1993).

Accordingly, the Veteran's claim of entitlement to service connection for glaucoma must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is not helpful to a claimant where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 56.


Increased Disability Rating For Bilateral Hearing Loss 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2016).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2016) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

In rating hearing loss, disability ratings are derived from the mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). Disability ratings of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone average intersect.  38 C.F.R. § 4.85 (b).  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85 (d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85 (e). 

VA regulations also provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

A VA audiological examination report dated in September 2009 shows that the 
Veteran described experiencing difficulty hearing, especially listening to conversations when any type of background noise was present.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
25
35
24
LEFT
35
60
75
75
61

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.  The diagnosis was normal to mild sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.

Under Table VI of the regulations, the Veteran's hearing level in the right ear was Level I and in the left ear was Level III.  Under Table VII of the regulations, such hearing impairment warrants a noncompensable disability rating.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2016).  This examination report did not demonstrate findings that pure tone thresholds were 55 decibels or more at each of the four specified frequencies or those pure tone thresholds were 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As such, consideration of the Veteran's hearing loss using Table VIa for cases of exceptional hearing loss would not be warranted.

A VA audiological examination report dated in June 2013 shows that the 
Veteran described experiencing difficulty hearing, especially listening to conversations when any type of background noise was present.  He added that he required frequent repetition in order to understand.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
25
35
30
26
LEFT
30
70
75
70
61

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 88 percent in the left ear.  The diagnosis was sensorineural hearing loss in the right ear and mixed hearing loss in the left ear.

Under Table VI of the regulations, the Veteran's hearing level in the right ear was Level I and in the left ear was Level III.  Under Table VII of the regulations, such hearing impairment warrants a noncompensable disability rating.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2016).  This examination report did not demonstrate findings that pure tone thresholds were 55 decibels or more at each of the four specified frequencies.

However, the report did show that pure tone thresholds were 30 decibels at 1000 Hertz and 70 decibels at 2000 Hertz.  As such, consideration of the Veteran's hearing loss using Table VIa for cases of exceptional hearing loss is warranted.  In applying the Table VIa, the Veteran's hearing level in the right ear remained the same at Level I, but in the left ear was elevated to Level V.  Nevertheless, under Table VII of the regulations, such hearing impairment still warrants a noncompensable disability rating.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2016).  

The Board also notes that the foregoing VA examination reports specifically addressed the functional limitations caused by the Veteran's hearing loss, as the Veteran described such effects as inability to discern conversations in a loud environments and having to ask others to repeat themselves.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

As indicated above, the assignment of disability ratings for hearing impairment are derived by the mechanical application of the Schedule to the numeric designations 
 assigned after audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 345.  The Board recognizes the Veteran's contentions that his bilateral hearing loss is of greater severity than reflected by the assigned disability rating.  However, notwithstanding his descriptions, the audiometric testing results are dispositive evidence for a claim for a higher disability rating for hearing loss. 

Consideration has been given to "staged ratings" based upon the guidance of the Court in Hart, however, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

The preponderance of the evidence is against the claim; therefore, the benefit of the doubt rule is not for application.  Gilbert, 1 Vet. App. at 56.
The Board had also considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the Veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a Veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in difficulty hearing conversations in a crowded room and needing to regularly ask others to repeat themselves, which causes difficulties functioning in social environments.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were demonstrated on examination in June 2013 in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  There are no additional expressly or reasonably raised issues presented on the record.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

New and material evidence not having been received, the petition to reopen the claim of service connection for residuals of myocardial infarction is denied.

New and material evidence not having been received, the petition to reopen the claim of service connection for diabetes mellitus is denied.

New and material evidence not having been received, the petition to reopen the claim of service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied.

New and material evidence not having been received, the petition to reopen the claim of service connection for hypertension is denied.

New and material evidence not having been received, the petition to reopen the claim of service connection for a sinus disorder is denied.

New and material evidence not having been received, the petition to reopen the claim of service connection for tinnitus is denied.

Service connection for glaucoma is denied

A compensable disability rating for service-connected bilateral hearing loss is denied.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


